Citation Nr: 1529691	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-44 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 70 percent prior to January 6, 2011.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to January 6, 2011.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to May 1976, with service in the Air Force Reserves through December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which granted service connection for PTSD and assigned a 50 percent initial rating, effective in February 2000.

The Board observes that the Veteran was previously represented by private counsel.  However, in a writing dated in May 2011, counsel notified the Board that she was withdrawing her representation at the Veteran's request.  See 38 C.F.R. § 14.631(c) (2014).  The Veteran is proceeding pro se.  

This case was previously before the Board in April 2013, when it was remanded for additional development.  As a result of that development, the RO increased the Veteran's initial rating to 70 percent (February 22, 2000 (date of claim)) and awarded her a 100 percent schedular rating from January 6, 2011.  The Veteran continues her appeal of the initial, 70 percent rating prior to January 6, 2011. 

The Veteran has claimed that she is unemployable as a result of her service-connected conditions, including her PTSD.  As such, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  The claim for TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 


FINDINGS OF FACT

1. The evidence fails to demonstrate that the Veteran's PTSD resulted in total occupational and social impairment, nor did she have other symptoms consistent with this level of severity prior to January 6, 2011.

2. The evidence of record demonstrates that the Veteran's service connected disabilities rendered her unable to secure or follow a substantially gainful occupation from February 22, 2000.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met for the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2. The criteria for TIDU have been met from February 22, 2000.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regards to the Veteran's claim for a TDIU, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claim for an initial evaluation above 70 percent for PTSD, it is a downstream issue from a rating decision dated in August 2009, which initially established service connection for this disability.  An initial rating and effective date were assigned.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 70 percent for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records, post-service medical records, and Social Security Administration records have been associated with the record.  The Veteran has also provided statements and argument in support of her claim.  She has not identified any evidence that has not otherwise been obtained.

VA examinations were conducted in January 2011 and May 2013.  The VA examination reports are adequate, as a thorough review of the claims file was conducted, the examiners took a history from the Veteran, and the reports provide sufficient findings to evaluate the Veteran's claims.  The Veteran's assertions were also considered and discussed.  In addition, the examiners described the effects of the Veteran's PTSD on her ordinary activities of daily life, including any social and occupational impairment.  VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4)

The Board notes that the Veteran's last examination is now over two years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Indeed, as the relevant appeal period is prior to January 2011, the most probative evidence is the medical evidence from that time.

As noted above, the Veteran's claim was remanded in April 2013 for additional development.  Specifically, the RO was directed to obtain additional treatment records and schedule the Veteran for an additional examination.  The record reflects that additional treatment records were added to the Veteran's claims file and he was afforded a VA psychological examination in May 2013.  The Board is satisfied there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Otherwise, a uniform rating will be assigned.

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran submitted post service treatment records dated in January 2000 indicating that she was experiencing significant difficulty with anxiety, depression, paranoid ideation, and suicidal and homicidal ideation.  She described thought broadcasting and auditory hallucinations and delusions.  She also endorsed items reflecting a potential for self-harm and aggression towards others.  She was noted to be at-risk for acting out her aggressive impulses.  She had paranoia, mistrust of others, anger, shame, and a sense of betrayal.  The Veteran indicated that she did not have a good relationship with her daughter.  She stated that she did not really go out because she was afraid to see men and that she had locks on everything in the house.  The counselor noted that the Veteran had a restricted affect.  The Veteran indicated that she would wake up with headaches, cold sweats, and clammy hands in the night and would average about 3 hours of sleep per night.  She had an exaggerated startle response and was irritable and angry.  She endorsed difficulty concentrating, paying attention, and difficulty with short-term memory.  She noted a prior hospitalization for suicidal and homicidal ideation.  

Treatment reports dated in October 2000 note that the Veteran had recurrent distressing intrusive memories of the traumatic event in service, recurrent flashbacks, and recurrent distressing dreams.  She was constantly hypervigilant and was on continuous medication.  The physician noted that she was "significantly impaired in her social and occupational functioning."  

April 2002 psychiatric treatment notes state that the Veteran was hypervigilant and had difficulties building relationships.  However, the Veteran stated that she was "less depressed" and that she had a friend from Hawaii.  The physician noted that the Veteran was casually dressed, less irritable and depressed, and her speech was coherent, relevant, and goal directed.  There was no evidence of psychosis, suicidal behavior, or homicidal behavior.  Notes from a group psychotherapy session that month state that the Veteran's behavior was noted to be appropriate but the psychologist indicated that she became "quite emotional" during the discussion.   


Treatment notes from June 2004 state that the Veteran's last GAF was noted to be 50 in April 2004.  The Veteran was anxious and depressed recalling a visit to her private physician that led to her being hospitalized.  In July 2004, the Veteran reported having conflicts with her daughter.  She was noted to be casually dressed and less angry, less irritable, and less depressed than her previous visit.  There was no evidence of psychosis, suicidal, or homicidal ideation.  Treatment notes dated in August 2004 state that the Veteran had homicidal ideation, including the desire to harm people at work.  She indicated episodes of psychosis earlier in the day during which she would visualize how she would hurt others.  She also endorsed suicidal ideation but indicated she had no plan.  The social worker noted that the Veteran was "able to contract" both the homicidal and suicidal ideations.  The Veteran was well groomed, speech was within normal limits, she did not have delusions, her thought content was more logical as the session progressed, and her mood and affect was depressed, angry, and frightened.  Her GAF was noted to be 45 and the social worker indicated that the highest GAF over the previous year was 60.  

In April 2005, the physician noted that the Veteran was less angry, less irritable, and less depressed.  There was no evidence of psychosis, suicidal ideation, or homicidal ideation and she was alert and oriented to person, place, and date and time. 

Treatment notes from August 2007 indicate that the Veteran sees her daughter and grandchildren a couple of times a week.  Notes from treatment in September 2007 state that the Veteran reported an increase in PTSD symptoms several weeks prior.  In October 2007, she was noted to be less angry and less irritable with no evidence of psychosis, suicidal ideation, or homicidal ideation.  She was alert and oriented to person, place, and date and time.  

A February 2009 letter from Dr. T.D. states that the Veteran was taking her medications and that her psychiatric conditions were under control.  He felt that she was able to perform very well in school as reflected by her high grade point average. 

In October 2010, the Veteran reported that the vocational rehabilitation program contacted her and told her that her participation in the program would be terminated because the staff determined she was unemployable.  They told her that her mental health symptoms made it unlikely that she would be able to work or maintain employment.  Her counselor agreed with the assessment, finding her PTSD symptoms of stress, anxiety, and hypervigilance would preclude employment. 

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 70 percent for her service-connected PTSD for the period prior to January 6, 2011.  The evidence clearly establishes that the symptoms of the Veteran's PTSD interfered with her ability to work.  The Veteran experienced symptoms of social impairment, anger, isolation, and struggles to maintain relationships.  She also endorsed near-constant depression and sporadic feelings of suicidal and homicidal ideation.  The Veteran's GAF scores during this period range from a low of 45 in 2004 to a high of 60 within that same year, indicating moderate to serious symptomatology. 

However, the Veteran's symptoms prior to January 6, 2011 do not result in total occupational and social impairment.  The record shows that the Veteran maintains a relationship, albeit strained, with her daughter.  She visits with her daughter and granddaughter a couple times a week.  The Veteran has also referenced various friendships.  She was able to attend school and presumably participate and interact with her teachers and fellow students.  Such belies the notion of her experiencing total social impairment.  Additionally, she was regularly noted to be oriented to person, place, and date and time and she maintained her personal hygiene.  While there is one note indicating the Veteran had hallucinations and delusions about hurting others, there is no evidence of gross impairment in thought processes or grossly inappropriate behavior.  More importantly, the evidence showed that the Veteran was able to care for herself.  The evidence of record simply does not support symptoms of such frequency, severity or duration to warrant an initial rating in excess of 70 percent for the period on appeal.

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's reported symptoms of intrusive thoughts, nightmares, and fears related to her military sexual trauma.  She also indicated she had difficulty maintaining social relationships, trouble sleeping, and irritability.  These symptoms are generally more consistent with occupational and social impairment with deficiencies in most areas, as represented by the currently assigned 70 percent rating .

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's psychiatric symptomatology warranted additional staged disability ratings for the period on appeal.  See Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected psychiatric disability, the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating specifically contemplates her symptoms, including sleep impairment, irritability, difficulty concentrating, and difficulty maintaining relationships.  The Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's service-connected psychiatric disability and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim of entitlement to an initial disability rating in excess of 70 percent for PTSD prior to January 6, 2011 must be denied.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased initial rating for his psychiatric disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

TDIU

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant: (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  However, there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In her TDIU application, received in November 2010 during the pendency of the appeal, the Veteran reported that she had 4 years of college education.  She further reported that she last worked in 1998 doing clerical work and she left that position because she became too disabled to work due to her service-connected PTSD.  As there is evidence that the Veteran was unemployed during the entire appeal period, the Board will review the record back to the date of the initial claim, February 22, 2000, to determine whether the Veteran is entitled to TDIU.  

During the period on appeal, the Veteran was service connected for PTSD (70 percent) and neuropathy (10 percent from January 1999 and 20 percent from February 2002).  As such, the Veteran had a combined rating of at least 70 percent during this period.  As one of his disabilities was also rated at 40 percent or more, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16 (a).

For a grant of TDIU, there must also be evidence that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  Therefore, the question now presented is whether she is capable of performing the physical and mental acts required by employment, not whether she can find employment.  

Medical treatment records dated in December 2000 note that the Veteran had "difficulty maintaining employment."  She expressed a need for greater income but indicated that she had difficulty maintaining stability in employment, describing what appeared to reflect difficulties in tolerating job-related and interpersonal frustrations and stressors.  The Veteran's psychologist noted that the Veteran was seeking service connection for PTSD and that the Veteran was disabled by her PTSD.  The psychologist told the Veteran that if she chose to seek employment, she might consider starting with part-time work and then she could focus therapy efforts on helping her deal with her stressors.  This notation consistent with the Veteran's level of occupational functioning throughout the period on appeal. 

In an October 2010 letter, Dr. H.T. indicated that the staff feels that the Veteran is significantly impaired in her occupational function due to her chronic PTSD, including her anxious reactions to unknown males.  Treatment notes from October 2010 indicate that the Veteran was notified her participation in the vocational rehabilitation program would be terminated as the staff determined she was unemployable.  The counselor stated that the supervisor at vocational rehabilitation contacted her and they both agreed that the Veteran's mental health symptoms would likely preclude the Veteran's employment.  The counselor went on to state that it was her opinion that the Veteran cannot work or obtain employment as she becomes stressed, anxious, and hypervigilant during interactions with others.  

The Board notes that the Veteran's education and training is conducive to a sedentary position.  However, her difficulty relating to others and her irritability renders the likelihood of maintaining employment low.  Evidence of the Veteran's inability to maintain employment as a result of her PTSD dates back to 2000.  The vocational rehabilitation program decision to discontinue services after discussing with her mental health counselor is especially probative.  Considering the Veteran's inability to work with men, constant hypervigilance, and high levels of anxiety, the Board finds that the evidence tends to show that the Veteran would not be able to obtain or retain employment consistent with any past employment, in light of her service-connected PTSD, from February 22, 2000, the date she filed her claim for service connection for PTSD.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that the evidence warrants a grant of the Veteran's TDIU claim.


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD for the period on appeal is denied.

Entitlement to TDIU is granted from February 22, 2000, subject to the statutes and regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


